Citation Nr: 1137311	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-29 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

A hearing was held before the undersigned Veterans Law Judge in May 2010, and a transcript of this hearing is of record.  

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a medical opinion.  The action specified in the July 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a total disability rating based on individual unemployability.  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service- connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In July 2010, the Board remanded the matter to obtain a medical opinion as to whether the Veteran's PTSD, at the time his only service connected disability, rendered him unable to find or maintain substantially gainful employment.  

In December 2010, a VA examiner concluded that while the Veteran's service connected PTSD results in occupational and social impairment, it is not "so severe as to justify a description of his being totally disabled from an occupational or social perspective."  This clearly provides evidence against the Veteran's claim.   

However, while this case was on appeal, the Veteran was also granted service connection for coronary artery disease, status post myocardial infarction.  The Veteran has stated that he took a medical retirement from his previous employment as a firefighter due to his heart condition, and asserts that he no longer able to work due to this disability.  

Unfortunately, there is insufficient evidence of record to determine whether the Veteran's two service connected disabilities, PTSD and coronary artery disease, together render the Veteran unable to find or maintain substantially gainful employment.  A June 2010 VA examination of the Veteran's coronary artery disease notes symptoms of dyspnea on exertion, as well as occasional palpitations and lightheadedness, with no syncope.  While these symptoms might preclude physically demanding employment, such as that of a firefighter, it is unclear whether or not the Veteran would be able to perform sedentary labor.  

Additionally, the Board is unable to determine whether the Veteran's coronary artery disease and PTSD might aggravate each other, rending the Veteran unable to work.  In a July 2010 statement, the Veteran appears to argue that the stress of his PTSD contributed to his myocardial infarction and related heart problems, and that the particular combination of his PTSD and heart disease renders him unable to tolerate the stress of employment.  

Accordingly, the case must be remanded for a new medical opinion.  The examiner is asked to determine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected PTSD and coronary artery disease alone, without regard to any non-service connected medical conditions, render the Veteran unable to find or maintain substantially gainful employment, supporting such opinion with reference to manifested symptomatology and limitations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his service connected disabilities.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to any non-service connected health problems, renders the Veteran unable to find and maintain substantially gainful employment, supporting such opinion with reference to manifested symptomatology and limitations..  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

